DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the claimed invention is unclear in computing, identifying, classifying operation because the claim is unclear to the specification, paragraph 0036 “The method relies on first classifying the seismic dataset into background, i.e., no statistical change in amplitude distribution with angles (no AVA) and AVA anomaly volumes using standard score statistics prior to calculating seismic attributes (e.g., intercept and gradient, etc). This classification allows…assign zero intercept and gradient values.” to “significantly reduces noise in the computed intercept and gradient values as small amplitudes that are associated with these shale rock lead to spurious gradient values”.
For the reasons above, the claimed invention 1 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. 

Dependent claims 2-6 are rejected based on the rejection of the base claim. Further, claim 2 recites “large sub-cubes” is unclear. A correction of sentences is requested for appropriate meaning (see specification, paragraph 0037).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Canning (US 2040240321) in view of Lacombe et al (US 20160327672). The rejection anticipated by the defects of the claimed invention under 35 U.S.C. 112 above.
 	With respect to claim 1, Canning teaches a computer-implemented method of automated seismic amplitude analysis (par 0001, claims 1, 6), comprising: a. receiving, at a computer processor, a seismic dataset representative of a subsurface volume of interest wherein the seismic dataset includes an angle or angle stack dimension (par 0001 associated with 0015 as AVO anomalies are identified, “processes for identifying AVO anomalies within a 2-D or 3-D seismic dataset”); b. selecting, via the 
 	With respect to claim 7, the claimed invention discloses features as mentioned in the claim 1, and also rejected by the same reasons as indicated in the rejection of the claim 1 above.
    	With respect to claim5, combined Canning and Lacombe et al teach identifying direct hydrocarbon indicators (DHIs) based on the classified AVA anomalies (par 0130 associated with claim 14).
 	With respect to claim 6, combined Canning and Lacombe et al teach wherein the standard score statistics may be z-score statistics, t-test statistics, or any other statistics that compare distributions of two populations (Lacombe et al, pars 0028-0030). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Canning with the teaching of .

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Bandura et al (US 20190041534) system and method for automated seismic interpretation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271.  The examiner can normally be reached on MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/BRYAN BUI/Primary Examiner, Art Unit 2865